873 N.E.2d 943 (2007)
Mark JONES, petitioner,
v.
Ophelia RALLOS, respondent.
No. 104947.
Supreme Court of Illinois.
September 26, 2007.
In the exercise of this Court's supervisory authority, the Appellate Court, First District, is directed to vacate its judgment in Jones v. Rallos, case No. 1-04-2979, 373 Ill.App.3d 439, 311 Ill.Dec. 450, 869 N.E.2d 124 (2006). The appellate court is directed to reconsider its judgment, with additional analysis of whether any error in the trial court's decision to permit plaintiff-appellee to elicit evidence of defendant-appellant's failure to pass board-certification examinations constitutes no more than harmless, non-reversible error. In light of the appellate court's additional analysis and resolution of this issue, the appellate court is directed to consider whether defendant-appellant is entitled to relief on any of the other issues raised in the appeal.